                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JASON MONTEIRO,                              :
     Petitioner                              :
                                             :               No. 1:20-cv-2116
       v.                                    :
                                             :               (Judge Kane)
STEPHEN SPAULDING,                           :
     Respondents                             :

                                    MEMORANDUM

       On November 13, 2020, pro se Petitioner Jason Monteiro (“Petitioner”), a federal

prisoner incarcerated at United States Penitentiary at Lewisburg (“USP Lewisburg”) in

Lewisburg, Pennsylvania, initiated the above-captioned case by filing a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) Petitioner paid the filing fee on

December 11, 2020. In an Order dated December 15, 2020, the Court directed Respondents to

file a response to the § 2241 petition within twenty (20) days. (Doc. No. 4.) Respondents filed

their answer on January 4, 2021. (Doc. No. 6.) Petitioner filed a traverse on January 28, 2028.

(Doc. No. 7.) Accordingly, Petitioner’s § 2241 petition is ripe for disposition. For the following

reasons, the Court will dismiss Petitioner’s § 2241 petition without prejudice as unexhausted.

I.     BACKGROUND

       Petitioner is an inmate currently confined at the satellite camp at USP Lewisburg since

June 18, 2018. (Doc. No. 6 at 2.) Petitioner is serving a sixty month term of imprisonment

imposed by the United States District Court for the District of Nevada for conspiracy to possess

with intent to distribute a controlled substance. (See No. 20-cv-1956, Doc. 6 at 2.) His current

projected release date is May 7, 2022, assuming he receives all good conduct time he could

potentially earn. (Id.)
        In the petition, Petitioner argues that he was wrongfully expelled from the Residential

Drug Abuse Program (“RDAP”) after he had already graduated from the program. (Doc. 1.) As

a result, he claims that he lost one year early release to which he would otherwise be entitled

under 18 U.S.C. § 3621(e)(2)(B). (Id. at 6.) Petitioner requests reinstatement of his one year

early release as well as his immediate release under supervision or home confinement. (Id. at 8.)

Petitioner admits that he has failed to exhaust his administrative remedies to the final level of

appeal to the Central Office, but he argues that doing so would be futile because he should have

already been released by now. (Doc. 1-1 at 17-18.) He also argues that he does not need to

exhaust his administrative remedies because the issue raised in his petition presents only an issue

of statutory interpretation. (Id. at 18.)

        Respondent requests that the Court dismiss the petition because: (1) Petitioner failed to

exhaust his administrative remedies; (2) federal courts lack subject matter jurisdiction to review

the Bureau of Prison’s (BOP) individualized RDAP determinations; and (3) Petitioner’s

expulsion from RDAP was neither arbitrary nor capricious, thus his claim is without merit.

(Doc. 6.) In the answer, Respondent explains the RDAP program:

                Pursuant to 18 U.S.C. § 3621(b), the BOP is directed to make available
                appropriate substance abuse treatment for each prisoner the Bureau
                determines has a treatable condition of substance addiction or abuse. As
                such, the BOP must provide residential substance abuse treatment to
                eligible prisoners. 18 U.S.C. § 3621(e)(1). The BOP has discretion to
                determine which prisoners are eligible to participate in the RDAP and
                even to grant or deny eligible inmates sentence reductions upon successful
                completion of the program. Id. at § 3621(e)(2)(B). Participants who
                successfully complete the RDAP may have their sentences reduced by up
                to one year. Id. The BOP has established regulations governing eligibility
                for participation in the RDAP. 28 C.F.R. § 550.53; BOP Program
                Statement 5330.11, Psychology Treatment Programs.

                The RDAP consists of three components. 28 C.F.R. § 550.53(a). The first
                component is the residential unit-based component. Id. at § 550.53(a)(1).
                This component is comprised of a course of individual and group activities
                provided by a team of Drug Abuse Treatment Specialists and the Drug
                                                  2
               Abuse Program Coordinator in a separate treatment unit apart from the
               general prison population. Id. In component two, inmates must
               participate in the follow-up services to the RDAP unit-based component.
               28 C.F.R. § 550.53(a)(2). At this interval, inmates receive counseling
               support while they transition back into general population. Id.

               The final RDAP component is the community Transitional Drug Abuse
               Treatment component (TDAT). Id. at § 550.53(a)(3). Inmates who have
               completed the unit-based program and (when appropriate) the follow-up
               treatment and are transferred to community confinement, must
               successfully complete community-based drug abuse treatment in a
               community-based program to have successfully completed RDAP. Id.
               For inmates to successfully complete all components of RDAP they must
               participate in TDAT in the community. Id. If they refuse or fail to
               complete TDAT, they fail the RDAP and are disqualified from receiving
               additional incentives, including possible early release under 18 U.S.C. §
               3621(e)(2)(B). 28 C.F.R. § 550.56(a).

(Id. at 3-5 (some internal citations omitted).)

       Respondent explains that in July 2020, Petitioner was participating in the second

component of RDAP, “follow-up services.” (Id. at 5.) On July 17, 2020, Petitioner received a

formal warning after a unit officer observed him sleeping during program hours and missing a

service committee meeting. (Id.) On August 24, 2020, Petitioner’s participation in the second

component of RDAP was noted as “minimally satisfactory,” and when advised of this, Petitioner

refused to take responsibility for his participation. (Id.) On September 2, 2020, Petitioner’s unit

counselor informed the drug treatment specialist that Petitioner had been fired from his job for

failing to perform his duties and for lying to the counselor when questioned. (Id. at 5-6.)

Petitioner was then expelled from the RDAP program on September 3, 2020. (Id. at 6.) In

Petitioner’s traverse, Petitioner reiterates the arguments that he makes in the petition. (Doc. 9.)

II.    DISCUSSION

       A prisoner must exhaust all stages of the administrative remedy system prior to the filing

of a habeas petition under 28 U.S.C. § 2241. See Moscato v. Fed. Bureau of Prisons, 98 F.3d

757, 760 (3d Cir. 1996); Bradshaw v. Carlson, 682 F.2d 1050, 1052 (3d Cir. 1981) (“A federal

                                                  3
prisoner ordinarily may not seek habeas corpus relief until he has exhausted all administrative

remedies.”); Arias v. U.S. Parole Comm’n, 648 F.2d 196 (3d Cir. 1981). Requiring inmates to

exhaust their remedies serves a number of purposes, such as “(1) allowing the appropriate

agency to develop a factual record and apply its expertise facilitates judicial review; (2)

permitting agencies to grant the relief requested conserves judicial resources; and (3) providing

agencies the opportunity to correct their own errors fosters administrative autonomy.” See

Moscato, 98 F.3d at 761-62. Exhaustion of administrative remedies requires compliance with an

agency’s deadlines, other critical procedural rules, and all steps of the available administrative

process. See Woodford v. Ngo, 548 U.S. 81, 90-92 (2006); Jones v. Bock, 549 U.S. 199, 218

(2007) (holding that proper exhaustion is defined by applicable prison requirements).

       In order to exhaust administrative remedies, a federal prisoner must first attempt to

informally resolve the dispute with institution staff. See 28 C.F.R. § 542.13. Then, if informal

resolution efforts fail, the prisoner may raise his complaint to the warden of the institution in

which he is confined. See 28 C.F.R. § 542.14. If the warden denies the administrative remedy

request, the prisoner may next file an appeal with the regional director within twenty days from

the date of the warden’s response. See 28 C.F.R. § 542.15. Finally, if the regional director

denies the appeal, the prisoner may then appeal that decision to the general counsel of the

Federal Bureau of Prisons at the Central Office within thirty days from the date of the regional

director’s response. See 28 C.F.R. § 542.15. No administrative remedy appeal is considered to

have been exhausted until it is decided on its merits by the Central Office. See 28 C.F.R. §§

542.10–542.19.

       Here, Petitioner admits in the petition that he has failed to exhaust his administrative

remedies but argues that requiring him to exhaust would be futile. In certain circumstances,



                                                  4
courts have excused the exhaustion requirement, including when requiring a prisoner to exhaust

his administrative remedies would be futile or the issue involves only statutory construction.

See, e.g., Coleman v. U.S. Parole Comm’n, 644 F. App’x 159, 162 (3d Cir. 2016) (stating that

“exhaustion is not required with regard to claims which turn only on statutory construction”);

Gambino v. Morris, 134 F.3d 156, 171 (3d Cir. 1998) (Roth, J., concurring) (finding exhaustion

excused upon petitioner showing futility); Lyons v. U.S. Marshals, 840 F.2d 202, 205 (3d

Cir.1988) (finding exhaustion excused when agency actions clearly and unambiguously violate

statutory or constitutional rights); Carling v. Peters, No. 00-cv-2958, 2000 WL 1022959, at *2

(E.D. Pa. July 10, 2000) (holding that exhaustion excused where delay would subject petitioner

to irreparable injury in the context of military enlistment). Petitioner presents no facts from

which this Court could conclude that exhaustion would be futile. Further, over the past year, the

district courts have held that prisoners are still required to exhaust their administrative remedies

as to requests for home confinement and that exhaustion in such a circumstance is not futile,

even in the context of a pandemic. See, e.g., Jackson v. White, No. 20-cv-919, 2020 WL

3036075, at *7 (M.D. Pa. June 5, 2020); Cordaro v. Finley, No. 10-CR-75, 2020 WL 2084960, at

*5 (M.D. Pa. April 30, 2020).

       Petitioner cites a decision from the United States District Court for the District of New

Jersey, Goodman v. Ortiz, No. 20-cv-7582, 2020 WL 5015613 (D.N.J. Aug. 25, 2020), where

the court excused the petitioner’s failure to exhaust his administrative remedies because the issue

involved in his habeas petition involved only statutory construction. There, both parties admitted

that the petitioner had completed the activities needed for an earlier release date under the First

Step Act, 18 U.S.C. § 3632(a), and that petitioner was eligible for these additional time credits

due to his completion of these activities. The respondent, however, contended that it was not



                                                  5
required to award this additional time credit to the petitioner until after the two year phase in

period for the statute had expired on January 15, 2022. Goodman is inapplicable to Petitioner’s

circumstance because the parties dispute whether Petitioner has successfully completed the

RDAP program such that he would be eligible for additional time credits under the First Step

Act. Thus, the issue here is not one only involving statutory construction.

       Petitioner has failed to exhaust his administrative remedies, and he has also failed to

demonstrate that doing so would be futile. As such, the petition must be dismissed.1 See Arias,

648 F.2d at 199 (noting that if a prisoner does not exhaust available administrative remedies, the

petition should be dismissed).

III.   CONCLUSION

       For the foregoing reasons, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 (Doc. No. 1) will be dismissed without prejudice. An appropriate Order follows.




1
  The Court notes that the administrative remedy process is still available to Petitioner, and thus
Petitioner’s claim is not procedurally defaulted. In the alternative, if the claim were procedurally
defaulted, Petitioner has failed to present any cause for his failure to exhaust his administrative
remedies. See Moscato, 98 F.3d at 761 (“[I]f a prisoner has failed to exhaust his administrative
remedies due to a procedural default and the default renders unavailable the administrative
process, review of his habeas claim is barred unless he can demonstrate cause and prejudice.”).
                                                  6
